DETAILED ACTION
	Claims 1-12 and 24-31 are currently pending.  Claims 13-23 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on August 7, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 7, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 5, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 7 and 11 are objected to because of the following informalities:  
1.8k.  It is noted that PEI1.8k should first be spelled out upon its first usage in a claim. Given the instant specification at paragraph [0033] discloses PEI1.8k correlates to polyethylenimine having a molecular weight of 1.8 kDa, it is suggested that claim 6 is amended to recite:
“wherein the PEI comprises polyethylenimine having a molecular weight of 1.8 kDa (PEI1.8k).”
Regarding claim 11, it appears the last word of claim 11 is meant to be the word “injection”.  It is currently spelled as “inj ecti on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al., (WO 2015/019109, published 12 February, 2015; see PTO-892) (“Quirk”).
Quirk is directed to an injectable agent delivery system and methods of using the agent delivery system to deliver an agent to a subject (Abstract and claim 49). Quirk teaches the invention generates porous scaffolds that self-assemble at the site of administration and permit release of the desired agent (page 3, lines 28-36). Quirk further teaches the agent for delivery is located within discrete particles (page 4, lines 1-2) and the system can be used for treating  various diseases and disorders including cardiac disorders such as damaged cardiac tissue post myocardial infarction (page 4, 
Regarding claim 1, Quirk teaches the discrete particles may comprise one or more synthetic polymers such as poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI), wherein copolymers can be prepared from the monomers of the disclosed polymers (page 15, lines 1-30). Quirk (at page 19, lines 25-35) teaches the invention provides a method for delivering an agent to a subject by providing an injectable scaffold material which contains the agent.  The agent is located within the discrete particles within the scaffold material. The scaffold material, comprising the agent within the discrete particles, is administered to a subject. Thereafter, the agent is released into the subject at the site of administration.  Quirk teaches the scaffold material is also formulated as polymer particles, specifically a blend of PLGA and polyethylene glycol (PEG), i.e. PLGA/PEG particles (page 16, lines 28-35 to page 17, lines 1-16).
Thus, Quirk’s method encompasses administering scaffold particles comprising discrete polymer particles containing stem cells (i.e. stem-cell loaded particles). The method is for treating a variety of diseases/disorders including damaged cardiac tissue post myocardial infarction (page 4, lines 19-32). Thus, Quirk’s disclosed method is considered to read on “treating a subject having, or at risk of developing a cardiovascular disorder” and “to reduce a pathological effect or symptom associated with the cardiovascular disorder, or to reduce a risk of developing the cardiovascular disorder”, as recited in claim 1.
As to the limitation “administering to the subject a therapeutically effective amount of stem-cell loaded poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI) particles”, it is first noted as set forth above, Quirk teaches the method is effective for treating cardiac disorders such as damaged cardiac tissue post myocardial infarction and Quirk’s claim 38 claims the particles are provided at a concentration ranging from 5-30% w/w. Thus, it is considered that Quirk’s method reads on “administering to the subject a therapeutically effective amount”.
Further as to the administration of stem-cell loaded poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI) particles, Quirk teaches the agent for delivery is located within the polymer particles (page 4, lines 1-2) and the agent for delivery may be a cell, such as stem cells (page 4, lines 34-36 and page 5, lines 8-11).
Thus, Quirk does render obvious stem-cell loaded particles, that is, Quirk teaches the limitation required by the current claim and this limitation is found in one reference it is held that administration of stem-cell loaded particles is within the scope of the teachings of Quirk, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to administer stem-cell loaded particles.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Quirk.
As to the limitation that the loaded particles are PLGA/PEI particles, it is noted that although Quirk exemplifies loading of PLGA particles with prednisolone (agent) and thereafter entrapping the PLGA-predinsolone particles in a PLGA/PEG particle scaffold (Example 2), Quirk does teach the discrete particles comprising the agent may comprise one or more synthetic polymers such as PLGA and PEI, wherein copolymers can be prepared from the monomers of the disclosed polymers (page 15, lines 1-30).
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to administer stem-cell loaded PLGA/PEI particles.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Quirk.
Regarding claim 3, Quirk refers to the particles within the scaffold as microspheres or microparticles (page 22, line 20; page 23, lines 1-2 and 25-27; Example 1: page 23, lines34-35), thus meeting the limitation of claim 3.
Regarding claim 4, Quirk teaches the discrete particles (PLGA/PEI) are capable of interacting to form a scaffold (page 14, lines 1-2), thus meeting the limitation of claim 4.
Regarding claim 8, Quirk teaches the agent may be released by diffusion of the agent through pores (page 8, lines 31-32), thus permitting controlled release (page 8, line 23). Quirk’s Figure 3A further illustrates the release of prednisolone from the PLGA microparticles, thus further illustrating microparticle porosity, thus meeting the limitation of claim 8.
Regarding claims 9 and 10, Quirk teaches the pathological effect or symptom is damaged cardiac tissue from myocardial infarction (page 4, lines 19-32), thus meeting the limitations of claims 9 and 10.
Regarding claim 11, Quirk teaches administration via injection into the body of a human at a particular site (page 10, lines 31-33; page 11, lines 24-26), which reads on “a local injection”, thus meeting the limitation of claim 11.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, as applied to claims 1, 3-4 and 8-11 above, and further in view of Amado et al., (PNAS, vol. 102, no. 32, pages 11474-11479, August 9, 2005; see PTO-892) (“Amado”).
The teaching of Quirk is set forth above.
Regarding claims 2 and 12, although Quirk renders obvious injection of stem cell-loaded PLGA/PEI particles for treating cardiac disorders such as damaged tissue that results from myocardial infarction, Quirk does not further disclose whether or not the stem cells are mesenchymal stem cells (MSCs) (claim 2) or whether or not the stem cell-loaded particles are injected at the locations recited in claim 12.  However, Amado is directed to administering mesenchymal stem cells by direct injection of mesenchymal stem cells to the necrotic myocardium tissue that results from myocardial infarction (i.e. fibrotic zone of an infarct).  Amado teaches the administration of the therapeutic MSCs reduces the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function (Abstract and Discussion, right column, first paragraph, page 11478; Discussion, left column, first paragraph, page 11479).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute mesenchymal stem cells, as the stem cells in the method of Quirk.

The skilled artisan would have had a reasonable expectation of success in substituting the mesenchymal stem cells, for the stem cells of Quirk because Amado has shown that direct administration of mesenchymal stem cells results in reducing the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.
Likewise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute direct injection of the therapeutic stem cells to the necrotic myocardium tissue that results from myocardial infarction (i.e. fibrotic zone of an infarct) in the method of Quirk.
 The person of ordinary skill in the art would have been motivated to inject at a fibrotic zone, as taught by Amado, for the predictable result of directly delivering the therapeutic stem cells to the site of tissue injury, thus reducing the extent of necrotic myocardium and promoting regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.
The skilled artisan would have had a reasonable expectation of success in substituting injecting at a fibrotic zone, for the local injection of Quirk because Amado has shown that directly administering the therapeutic cells at the fibrotic zone results in reducing the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, as applied to claims 1, 3-4 and 8-11 above, and further in view of Wen et al., (Bioconjugate Chem. 2009, 20, 322-332; see PTO-892) (“Wen”).
The teaching of Quirk is set forth above.
Regarding claims 5 and 6, although Quirk teaches polyethylenimine (PEI), Quirk is silent as to whether or not the PEI comprises low molecular weight PEI (claim 5) or that the PEI is PEI having a molecular weight of 1.8 kDa (claim 6).  However, Wen is directed to using biodegradable low molecular weight polyethyleimine (<2 kDa) as an alternative derivative of PEI since it has a lower cell toxicity profile as compared to high molecular weight derivatives of PEI (i.e. 25 kDa) (Abstract and INTRODUCTION, left column, third paragraph, page 322).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute PEI derivatives having molecular weights of less than 2 kDa (claimed range lies within the prior art range), as the PEI derivative in the method of Quirk.
 The person of ordinary skill in the art would have been motivated to use the low molecular weight PEI, as taught by Wen, for the predictable result of providing a nontoxic environment for the therapeutic stem cells.
The skilled artisan would have had a reasonable expectation of success in substituting the low molecular weight PEI,, for the PEI of Quirk because Wen has shown that PEI derivatives having molecular weights of less than 2 kDa are nontoxic to cells, as compared to using high molecular weight PEI (e.g. 25 kDa).
Regarding claim 7, it is noted as set forth above regarding claim 8, Quirk renders obvious porous particles, thus meeting the limitation of claim 7.
Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633